Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 9 “each thermal comprises a lug terminal and fa fastener” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 14 “wherein the first and second enclosure are filled with a dielectric fluid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 15 “an active cooling element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 16 “a passive cooling element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 17 “at least one solid state switching element is encapsulated” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 24 “comprising removable covers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 25 “includes arc extinguishing fillers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11-12, 14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260 A1). 
In regards to Claim 1, Xiang discloses an ignition protected switch device for an explosive environment (Embodiment 1, 2nd paragraph, discloses device is protected from dust and impurities resulting in potential explosions), the ignition protected switch device comprising: a housing (Fig.1, #9) defining a first enclosure (Fig.1, #11 in conjunction with #9 make up the first enclosure) and a second enclosure (Fig.1, #12 in conjunction with #9 make up the second enclosure) positioned on opposite sides of the housing (Fig.1, #11/12 are disposed on opposite sides); a line-side terminal (Fig.1, #91) and a load-side terminal (Fig.1, #92) coupled to the housing (Fig.1, #91/92 extend from housing #9) and being enclosed to provide ignition protected terminations in the explosive environment (Abstract and embodiment 1, which discloses the contacts #92/91 are sealed from the environment), wherein the line-side terminal is enclosed in the first enclosure (Fig.1, #91 enclosed by #11) and the load-side terminal is enclosed in the second enclosure (Fig.1, #92 enclosed by #12); and a bus structure in the housing to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal (Fig.1, #9 includes bus structure to connect line side to load side, as said device is a circuit breaker). 
Xiang fails to disclose: Including at least one solid state switching element operable in an arc-free manner.
However, Telefus discloses: Including at least one solid state switching element (Fig.8, #810) operable in an arc-free manner (Paragraph [0077-0078], which discloses solid state switching element is operable in an arc-free manner, as such the office notes that with the combination of Xiang in view of Telefus, the circuit breaker including a bar structure which connects the line side to the load side sealed within the housing (as taught by Xiang) would be modified such that the bus structure include a solid state switching element (as taught by Telefus) to control the operation of the circuit breaker automatically).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit breaker including a bar structure which connects the line side to the load side sealed within the housing (as taught by Xiang) would be modified such that the bus structure include a solid-state switching element (as taught by Telefus) to control the operation of the circuit breaker automatically. By including a solid-state switching element within the bus structure, would enable automatic control based on different fault conditions, and help prevent any damage to the load and/or line side (Telefus, Paragraph [0027]). 
	In regards to Claim 6, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, further comprising at least one mechanical switch (Telefus, Fig.8, #820) contact in the bus structure (Telefus, Fig.8), -3-PATENTP18-CHM315US02CONand the housing (Xiang, Fig.1, #9/11/12) including a sealed internal enclosure containing the at least one mechanical switch contact, thereby precluding the at least one mechanical switch contact from being an ignition source in the explosive environment (Xiang, Fig.1, the office notes that with the combination of Xiang in view of Telefus, the bus structure sealed within the housing (as taught by Xiang) would be modified to include a bus structure including a solid state switch and a mechanical switch (as taught by Telefus) such that the mechanical switch and solid state switch is enclosure in the sealed enclosure away from the explosive environment). 
	In regards to Claim 11, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, wherein the first enclosure and the second enclosure are explosion proof (Xiang, Fig.1 and inventive concept which discloses the first and second enclosure with the help of nitrogen, are explosion proof, thereby preventing fires or further damage to the building). 
In regards to Claim 12, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, wherein the first enclosure and the second enclosure are sealed (Xiang, Fig.1, 11/12 are sealed from the outside). 
In regards to Claim 14, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, wherein the first enclosure and the second enclosure are filled with a dielectric fluid (Xiang, Fig.1, is filled with nitrogen). 
In regards to Claim 24, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, further comprising removable covers providing access to the first enclosure and the second enclosure (Xiang, Fig.1, #11/12 are detachable, which allows access to the first and second enclosure). 
In regards to Claim 25, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, wherein the switch device includes arc extinguishing fillers (Xiang, Fig.1, nitrogen gas is an arc extinguishing filler). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Clifton (U.S 5,162,610). 
In regards to Claim 3, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: Wherein the housing is configured to be electrically grounded.
However, Clifton discloses: Wherein the housing is configured to be electrically grounded (Column 1, lines 10-20, which discloses its commonly known to ground electronic housings, as such the office notes that with the combination of Xiang in view of Telefus and Clifton, the explosion proof housing containing the ignition protected switch device (as taught by Xiang in view of Telefus) would be modified to have a conductive housing connected to ground (as taught by Clifton) to protect the user from short circuits).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the explosion proof housing containing the ignition protected switch device (as taught by Xiang in view of Telefus) to be connected to ground (as taught by Clifton) to protect the user from short circuits. By grounding the housing, would protect users from accidentally shorts caused by any wires/elements directly contacting said housing, and furthermore, provide EMI shielding by directing unwanted noise to ground (Clifton, column 1, lines 10-20).

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Manahan (U.S 2010/0288467 A1).  
In regards to Claim 5, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, further comprising a controller (Telefus, Fig.8, #870) to operate the at least one solid state switching element (Telefus, Fig.8, #870 controls #810 via the gate). 
Xiang in view of Telefus fail to disclose: Further comprising a controller configured to operate the at least one solid state switching element to maintain a surface temperature at or below a rated temperature, thereby precluding the housing from being an ignition source in the explosive environment.
However, Clifton discloses: Further comprising a controller (Manahan, paragraphs [0007-0008, 0012, and 0015]) configured to operate the at least one solid state switching element to maintain the surface temperature at or below the rated temperature, thereby precluding the housing from being an ignition source in the explosive environment (Manahan, paragraphs [0015 & 0022], which discloses a controller which can control the device within the housing to maintain a safe temperature such that the surface of the housing is below or at a safe temperature within the hazardous location, as such the office notes that with the combination of Xiang in view of Telefus and Manahan, the solid state switching element within the explosive proof housing (as taught by Xiang in view of Telefus) would modify the controller to maintain the temperature of said element (as taught by Manahan) within a safe range to ensure the surface temperature is or below a rated temperature within a hazardous location).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the solid-state switching element within the explosive proof housing (as taught by Xiang in view of Telefus) to further modify the controller to maintain the temperature of said element (as taught by Manahan) within a safe range to ensure the surface temperature is or below a rated temperature within a hazardous location. By maintaining the surface temperature of the housing to be within a safe range, would prevent any chances of ignition caused by the heat generating by the components within said housing, and furthermore, preserve the life of the components within said housing by keeping the temperature within a safe range (Manahan, abstract and paragraph [0003]).
In regards to Claim 15, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: Further comprising an active cooling element.
However, Manahan discloses: Further comprising an active cooling element (Fig.1, #120 is an active heat exchanger, as such the office notes that with the combination of Xiang in view of Telefus and Manahan, the ignition protected switch device (as taught by Xiang) would be modified to include an active cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the housing containing the ignition protected switch device (as taught by Xiang) to include an active cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device. By ensuring the components are within a safe temperature range, would prevent any damage to said components and allow the housing containing said components to be within a safe range within a hazardous location (Manahan, Abstract and paragraph [0005)).

In regards to Claim 16, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
	Xiang in view of Telefus fail to disclose: Further comprising a passive cooling element.

However, Manahan discloses: Further comprising a passive cooling element (Paragraph [0020], which states the any device capable of cooling components can be used, such as a heatsink or heat pipe, as such the office notes that with the combination of Xiang in view of Telefus and Manahan, the ignition protected switch device (as taught by Xiang) would be modified to include a passive cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device).

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the housing containing the ignition protected switch device (as taught by Xiang) to include a passive cooling element (as taught by Manahan) to regulate the temperature of the internal components of said device. By ensuring the components are within a safe temperature range, would prevent any damage to said components and allow the housing containing said components to be within a safe range within a hazardous location (Manahan, Abstract and paragraph [0005)).



Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Mills (U.S 2015/0076904 A1).
In regards to Claim 7, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: wherein the ignition protected terminations comprise a cable gland.
However, Mills discloses: Wherein the ignition protected terminations comprise a cable gland (Fig.4a, #10, which is a cable gland (grommet), as such the office notes that with the combination of Xiang in view of Telefus and Mills, the ignition protected terminations (as taught by Xiang) would be modified such that they each include a cable gland (as taught by Mills) for accepting cables within the housing). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the ignition protected terminations (as taught by Xiang) such that they each include a cable gland (as taught by Mills) for accepting cables within the housing. By using cable glands for each of the protected terminations, would direct the cables safely  to their corresponding spot while protecting the interior from dust and moisture from entering. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), Mills (U.S 2015/0076904 A1), and further, in view of Kiely (U.S 6,861,585). 
In regards to Claim 8, Xiang in view of Telefus and Mills discloses the ignition protected switch device of claim 7.
Xiang in view of Telefus and Mills fail to disclose: Wherein the ignition protected terminations further comprise an armored cable.
However, Kiely discloses: Wherein the ignition protected terminations further comprise an armored cable (Column 1, lines 38-42, discloses using armored cable within the distribution junction box, as such the office notes that with the combination of Xiang in view of Telefus, Mills, and Kiely, the ignition protected switch device having non-armored cable (as taught by Xiang) would be modified to include armored cable (as taught by Kiely) to increase the integrity of said cable).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modify the ignition protected switch device having non-armored cable (as taught by Xiang) to include armored cable (as taught by Kiely) to increase the integrity of said cable. By including armored cable within the housing, would protect said connection from unwanted intrusion and furthermore, ensure said cable has not deteriorated from normal usage.
	In regards to Claim 9, Xiang in view of Telefus and Mills discloses the ignition protected switch device of claim 7.
Xiang in view of Telefus and Mills fail to disclose: Wherein the line-side and load-side terminal each comprises a lug terminal and a fastener
However, Hyatt discloses: Wherein the line-side and load-side terminal each comprises a lug terminal and a fastener (Fig.1-2 and Columns 1-2, which discloses line and load side terminals each comprising a lug and fastener, as such the office notes that with the combination of Xiang in view of Telefus, Mills, and Hyatt, the line and load side connection point (as taught by Xiang) would be modified to each
include a lug terminal and fastener (as taught by Hyatt) to allow for connections between said line and load side).
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill In the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by including lug terminal and fastener to both the line and load side would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Hyatt discloses both the line and load side having terminal lugs and fastener to make a connection between the two sides. By providing lugs and fastener for each side, would ensure the connection between the two sides are secured and strong (See KSR, citing, Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U8PQ2d 1385 (2007)).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of UKIL (U.S 2018/0138688 A1).
In regards to Claim 13, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: The first enclosure and the second enclosure are vacuum sealed.
However, UKIL discloses: The first enclosure and the second enclosure are vacuum sealed (Paragraph [0050], which discloses circuit breaker having a vacuum, as such the office notes that with the combination of Xiang in view of Telefus and UKIL, the circuit breaker having a first and second enclosure (as taught by Xiang) would be modified such that the interior of the first and second enclosure is vacuum sealed (as taught by UKIL) to protect the terminals housed within the sealed enclosure). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit breaker having a first and second enclosure (as taught by Xiang) such that the interior of the first and second enclosure is vacuum sealed (as taught by UKIL) to protect the terminals housed within the sealed enclosure, By including a vacuum within the circuit breaker, would help isolate the load from the line side, thus prevent possibly arcing (Paragraph [0050 & 0069]). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Cho (U.S 2016/0105983 A1).   
In regards to Claim 17, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: Wherein the at least one solid state switching element is encapsulated.
However, Cho discloses: Wherein the at least one solid state switching element is encapsulated (Fig.1-2, #280 over solid state switch #220, see paragraphs [0021-0022], which discloses the solid state switch is encapsulated, as such the office notes that with the combination of Xiang in view of Telefus and Cho, the at least one solid state switching element within the explosion proof housing (as taught by Xiang in view of Telefus) would be modified such that the solid state element is encapsulated (as taught by Cho) to protect the element from unwanted contaminants).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one solid state switching element within the explosion proof housing (as taught by Xiang in view of Telefus) such that the solid-state element is encapsulated (as taught by Cho) to protect the element from unwanted contaminants. By encapsulating the solid switch device would electrical insulate said device from other conductive elements and ensure said device is protected from unwanted contaminants (Cho, Paragraph [0022)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Lesslie (U.S 5,107,236). 
In regards to Claim 17, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: Wherein the housing is a unitary body construction.
However, Lesslie discloses: Wherein the housing is a unitary body construction (Fig.1 and Claim 3, as such the office notes that with the combination of Xiang in view of Telefus and Lesslie, the housing including the first and second enclosure (as taught by Xiang) would be modified such that the housing, first enclosure and second enclosure are unitary (as taught by Lesslie) to conceal the line and load side terminals). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the housing including the first and second enclosure (as taught by Xiang) would be modified such that the housing, first enclosure and second enclosure are unitary (as taught by Lesslie) to conceal the line and load side terminals. By making the housing unitary, would ease the manufacturing processes and/or increase the rigidity of the housing by using less parts.   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Bauer (U.S 2004/0217831 A1) and/or alternatively in further view of Dabrowski (U.S 2004/0233605 A1). 
   In regards to Claim 22, Xiang in view of Telefus discloses the ignition protected switch device of claim 1, wherein the ignition protected terminations include a plurality of line-side terminals (Xiang, Fig.1, #91) positioned apart from one another (Xiang, Fig.1, #91 are positioned apart from one another).
Xiang in view of Telefus fail to explicitly disclose: A cable extending through the housing, the cable including separate strands electrically connected with corresponding ones of the plurality of line-side terminals.

However, Bauer discloses: A cable (Fig.1, #10) extending through the housing (strands are extending through the housing #2), the cable including separate strands (Fig.1) electrically connected with corresponding ones of the plurality of line-side terminals (Fig.1, as such the office notes that with the combination of Xiang in view of Telefus and Bauer, the circuit breaker having a plurality of line side terminals sealed within the housing (as taught by Xiang) would be modified to accept a cable having multiple strands (as taught by Bauer) to connect to the main line). 
Or Alternatively, Dabrowski discloses: A cable (Fig.15, #10) extending through the housing (strands are extending through the housing to their respective terminal), the cable including separate strands (Fig.15) electrically connected with corresponding ones of the plurality of line-side terminals (Fig.15, as such the office notes that with the combination of Xiang in view of Telefus and Dabrowski, the circuit breaker having a plurality of line side terminals sealed within the housing (as taught by Xiang) would be modified to accept a cable having multiple strands (as taught by Dabrowski) to connect to the main line).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit breaker having a plurality of line side terminals sealed within the housing (as taught by Xiang) to accept a cable having multiple strands (as taught by Bauer and/or Dabrowski) to connect to the main line. By including a cable having multiple strands, would allow for each phase/strand to be independently connected to the circuit breaker and ensure each phase/strand is protected via the circuit breaker.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), Mills (U.S 2015/0076904 A1), and further, in view of Taylor (U.S 2017/0356639 A1). 
In regards to Claim 23, Xiang in view of Telefus and Mills discloses the ignition protected switch device of claim 7.
Xiang in view of Telefus and Mills fail to disclose: Wherein the cable gland further includes a threaded post, the housing defining a threaded aperture sized to receive the threaded post therein.
However, Taylor discloses: Wherein the cable gland (Fig.14, #106) further includes a threaded post (Fig.14), the housing (Fig.14, #100) defining a threaded aperture sized to receive the threaded post therein (Fig.14-15, which discloses the cable #120 within the cable gland which is secure to the housing via a threaded post, as such the office notes that with the combination of Xiang in view of Telefus, Mills and Taylor, the housing having a cable gland (as taught by Xiang in view of Telefus and Mill) would be modified to include a threaded post to connected to a threaded aperture within the housing (as taught by Taylor) to secure the cable within the housing).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the housing having a cable gland (as taught by Xiang in view of Telefus and Mill) to further include a threaded post to connected to a threaded aperture within the housing (as taught by Taylor) to secure the cable within the housing. By including a threaded post which secures to a threaded aperture, would ensure the cable is securely fixed to the housing which ensures the connection stays solid and no interruption of service.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 108630472 A) in view of Telefus (U.S 2020/0106260), and further, in view of Smith (U.S 2010/0159823 A1).
   In regards to Claim 26, Xiang in view of Telefus discloses the ignition protected switch device of claim 1.
Xiang in view of Telefus fail to disclose: That the housing is fabricated to exhibit chemical resistance in the explosive environment.
However, Smith discloses: That the housing (Fig.11, #190) is fabricated to exhibit chemical resistance in the explosive environment (Fig.11, #190 is made from nonmetallic non-conducting plastic such as Plexiglas or fiberglass (which are known to exhibit chemical resistance, see instant specification paragraph [0046], which discloses high strength plastic (Plexiglas or fiberglass), as such the office notes that with the combination Xiang in view of Telefus and Smith, the housing designed to withstand being placed within an explosive harsh environment (as taught by Xiang) would be modified to be made of a material which exhibits chemical resistance in an explosive environment (as taught by Smith) such that the housing can withstand chemical spillage and/or attack).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the housing designed to withstand being placed within an explosive harsh environment (as taught by Xiang) to be made of a material which exhibits chemical resistance in an explosive environment (as taught by Smith) such that the housing can withstand chemical spillage. By constructing the housing using plastic would reduce the overall weight and costs associated with the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gimenez (U.S Publication 2001/0022713 A1) – Discloses a circuit breaking having a unitary body including a plurality of line and load terminals, wherein said breaker, includes a mechanical switch to operate said breaker. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835